DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 4/7/2021 are as follows:
	Claims 1, 12, and 14 are amended,
	Claim 4 is canceled,
	Claims 1-3 and 5-21 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzouz et al. (PCT Publication WO2018060604A1, “Azzouz”, previously cited) in view of Tarlau et al. (U.S. Patent Publication No. 2017/0092999, “Tarlau”, previously cited) in further view of Fries et al. (U.S. Patent Publication No. 2009/0218070, “Fries”).

Regarding Claim 1, Azzouz discloses a thermal management system (fig 1, and conduit configuration of fig 4B) for removing waste heat from a battery cell (batteries 4 taken together) comprising:
a unit cell that (4, 7, see annotated fig 1 below) comprises:
and
a phase change material (PCM) shell (7) comprising:
a first capsule (101, see annotate fig 4B below) encapsulating a first PCM (16), wherein the first capsule is thermally coupled to a first surface of the battery cell; and
a second capsule (see annotated fig 4B below) encapsulating a second PCM (16), wherein the second capsule is space apart from the first capsule (see fig 4B) in a direction that is capable of being transverse to a vertical direction (i.e. by orientating the system 90 degrees, see annotated fig 1 below), and
one or more ribs (see annotated fig 4B below) separating the first capsule and the second capsule. 

    PNG
    media_image1.png
    1237
    948
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    295
    877
    media_image2.png
    Greyscale

However, Azzouz does not explicitly disclose a vapor chamber comprising an evaporator surface and a condenser surface, 

wherein the evaporator surface is thermally coupled to a second surface of the battery cell and absorbs waste heat generated by the battery cell, and
the condenser surface is thermally coupled to and extends between the  first and second capsules and rejects waste heat to the first and second PCM, 
wherein the second capsule is thermally coupled to the condenser surface of the vapor chamber.
Tarlau, however, discloses a thermal management system (fig 11A,B,C) wherein a vapor chamber (68, ¶ 0040) comprises an evaporator surface and a condenser surface (see annotated fig 11B below), 
wherein the evaporator surface and the condenser surface are fluidly connected by a wick (26); wherein the evaporator surface is thermally coupled to a battery cell (60) and absorbs waste heat generated by the battery cell (¶ 0040). Tarlau teaches that this addition of the vapor chamber improves heat transfer from the battery (¶0003-0007). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Azzouz to provide the vapor chamber of Tarlau between the PCM shell and battery in order to improve the heat transfer from the battery and thus improve the temperature regulation of the battery. This would result in the condenser surface (see annotated fig 11B below, Tarlau) extending between the first and second capsules and being thermally coupled to the first and second capsules (101, Azzouz) and rejecting waste heat to the first and second PCM.



    PNG
    media_image3.png
    490
    621
    media_image3.png
    Greyscale

Azzouz, as modified, does not explicitly disclose wherein the one or more ribs are thermally anisotropic, allowing thermal energy to flow from the vapor chamber to the one or ribs while restricting the flow of thermal energy from the one or more ribs to the vapor chamber. Fries, however, discloses a heat exchanger (fig 2) wherein channels (16) are formed of a thermally anisotropic material that improves heat conduction in the direction of heat transfer (¶0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Azzouz, as modified, to have the shells, including the ribs, made of anisotropic material to have the thermal energy flow from the vapor chamber to the ribs while restricting flow of thermal energy from the ribs to the vapor chamber in order to improved heat exchange such as taught by Fries (see ¶0026), 

Regarding Claim 2, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz further discloses wherein the PCM shell (7) comprises one or more ducts (100) position between the first capsule and the second capsule and positioned between the second capsule and the battery cell (see annotated fig 4B below).

    PNG
    media_image4.png
    298
    944
    media_image4.png
    Greyscale


	Regarding Claim 6, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz further discloses wherein the first capsule is positioned closer to the battery cell than the second capsule (see annotated fig 4B below). 

    PNG
    media_image5.png
    298
    944
    media_image5.png
    Greyscale

Regarding Claim 12, Azzouz discloses a unit cell (see annotated fig 1 below, and conduit configuration of fig 5A) for a battery module (batteries 4 taken together), the unit cell comprising:
a phase change material (PCM) shell (7) comprising:

a second capsule (101) encapsulating a second PCM (16), wherein the second capsule is spaced apart from the first capsule (see annotated fig 5A below) in a direction that is capable of being transverse to a vertical direction (i.e. by orientating the system 90 degrees, see annotated fig 1 below), and
one or more ribs (see annotated fig 5A below) separating the first capsule and the second capsule. 



    PNG
    media_image6.png
    1237
    948
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    351
    919
    media_image7.png
    Greyscale

However, Azzouz does not explicitly discloses a vapor chamber comprising an evaporator surface and a condenser surface, wherein the evaporator surface and the condenser surface are fluidly connected by a wick, wherein the evaporator surface is configured to transfer heat to a working fluid to heat the working fluid to evaporate the working fluid.




    PNG
    media_image3.png
    490
    621
    media_image3.png
    Greyscale

Azzouz, as modified, does not explicitly disclose wherein the one or more ribs are thermally anisotropic, allowing thermal energy to flow from the vapor chamber to the one or ribs while restricting the flow of thermal energy from the one or more ribs to the vapor chamber. Fries, however, discloses a heat exchanger (fig 2) wherein channels (16) are formed of a thermally anisotropic material that improves heat conduction in the direction of heat transfer (¶0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Azzouz, as modified, to have the shells, including the ribs, made of anisotropic material to have the thermal energy flow from the vapor chamber to the ribs while restricting flow of thermal energy from the ribs to the vapor chamber in order to improved heat exchange such as taught by Fries (see ¶0026), 


Regarding Claim 14, Azzouz discloses a vehicle (page 8, line 10) including a thermal management system (fig 1, and conduit configuration of fig 5A) for removing heat from a plurality of battery cells (4) of a battery module of the vehicle, the thermal management system comprising an array of unit cells (see annotated fig 1 below), each unit cell comprising: 
a first capsule (101) encapsulating a first PCM (16, see annotate fig 5A below) wherein the first capsule is thermally coupled to a second surface of the battery cell (see annotated fig 1 below); and
a second capsule (101) encapsulating a second PCM (16), wherein the second capsule is spaced apart from the first capsule (see annotated fig 5A below) in a direction that is capable of being transverse to a vertical direction (i.e. by orientating the system 90 degrees, see annotated fig 1 below), and
one or more ribs (see annotated fig 5A below) separating the first capsule and the second capsule. 



    PNG
    media_image8.png
    1237
    948
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    351
    919
    media_image9.png
    Greyscale



    PNG
    media_image3.png
    490
    621
    media_image3.png
    Greyscale

Azzouz, as modified, does not explicitly disclose wherein the one or more ribs are thermally anisotropic, allowing thermal energy to flow from the vapor chamber to the one or ribs while restricting the flow of thermal energy from the one or more ribs to the vapor chamber. Fries, however, discloses a heat exchanger (fig 2) wherein channels (16) are formed of a thermally anisotropic material that improves heat conduction in the direction of heat transfer (¶0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Azzouz, as modified, to have the shells, including the ribs, made of anisotropic material to have the thermal energy flow from the vapor chamber to the ribs while restricting flow of thermal energy from the ribs to the vapor chamber in order to improved heat exchange such as taught by Fries (see ¶0026), 


Regarding Claim 15, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz, as modified, further discloses wherein the unit cell further comprises:
a second vapor chamber (68, below battery 60, ¶ 0040, as Tarlau teaches the vapor chambers can be placed on both sides of the battery) comprising a second working fluid (working fluid within second vapor chamber) and a second evaporator surface and a second condenser surface (such as shown in annotated fig 11B below but on the other side of the battery, Tarlau) that are fluidly connected by a second wick (26, Tarlau); and 
a second PCM shell (7, see annotated fig 1 below, Azzouz) encapsulating a PCM (16, Azzouz), wherein: 
the second evaporator surface is thermally coupled to the battery cell and absorbs waste heat generated by the battery cells (as heat would be transferred from the battery to the evaporating surface);
the second condenser surface is thermally coupled to the PCM and rejects waste heat to the PCM (as the PCM shell is in contact with the second condenser surface).

    PNG
    media_image3.png
    490
    621
    media_image3.png
    Greyscale


    PNG
    media_image10.png
    499
    596
    media_image10.png
    Greyscale



Regarding Claim 16, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz further discloses wherein the second PCM shell (7, see annotated fig 1 below) comprises a third capsule encapsulating a third PCM and a fourth capsule encapsulating a fourth PCM (see annotated figs 1 and 5A below).

    PNG
    media_image11.png
    269
    805
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    499
    596
    media_image12.png
    Greyscale


Regarding Claim 17, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz further discloses wherein the first PCM and the third PCM 

Regarding Claim 18, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz further discloses wherein the PCM shell (7) and the second PCM shell (7, see annotated fig 1 below) comprise one or more ducts (100).

    PNG
    media_image12.png
    499
    596
    media_image12.png
    Greyscale


Regarding Claim 19, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz, as modified, further discloses wherein the latent heat of vaporization of the working fluid and the second working fluid (of the vapor chamber taught by Tarlau, see ¶ 0007) of each unit cell are equivalent along a length of the array of unit cells (see annotated fig 1 below, Azzouz, as the vapor chambers would have the same working fluid vaporization temperature).


    PNG
    media_image13.png
    499
    596
    media_image13.png
    Greyscale


Regarding Claim 21, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. Azzouz further disclose wherein a plurality of  ducts (101) extend in the vertical directionbetween an inlet (3a) and an outlet (3b), wherein the one or more ducts are positioned between first capsule and the second capsule (see annotated fig 4Bbelow).

    PNG
    media_image14.png
    298
    944
    media_image14.png
    Greyscale

6.	Claims 3, 5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzouz, Tarlau, and Fries as applied to claims 1 and 12 above, and further in view of Jansen et al. (U.S. Patent Publication No. 2018/0031326, “Jansen”, previously cited).

Regarding Claim 3, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. However, they do not explicitly disclose wherein the PCM shell comprises a metal foam including one or more pores. Jansen, however, discloses a thermal management system (fig 1) wherein a PCM shell (10) comprises a metal foam (16) including one or more pores wherein the PCM (19 and additional PCM, see ¶ 0022) fills one or more of the one or more pores (¶ 0022). Jansen teaches that phase change material generally have poor thermal conductivity and the foam helps promote heat transfer to the PCM (¶ 0004-0008). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Azzouz, as modified, to provide the foam and PCM configuration of 


Regarding Claim 5, the combination of Azzouz, Tarlau, and Jansen discloses all previous claim limitations. Azzouz further discloses wherein the specific heat capacity of the first PCM (hexadecane, ¶ 0022, Jansen) and the second PCM (additional PCM of eutectic solution, ¶ 0022, Jansen) are different (as the hexadecane and additional PCM of Eutectic solution would inherently have different specific heat capacities).

Regarding Claim 7, the combination of Azzouz, Tarlau, Fries and Jansen discloses all previous claim limitations. Azzouz, as modified, further discloses wherein the unit cell further comprises:
a second vapor chamber (68, below battery 60, ¶ 0040, as Tarlau teaches the vapor chambers can be placed on both sides of the battery) comprising a second working fluid (working fluid within second vapor chamber) and a second evaporator surface and a second condenser surface (such as shown in annotated fig 11B below but on the other side of the battery, Tarlau) that are fluidly connected by a second wick (26, Tarlau); and 
a second PCM shell (7, see annotated fig 1 below, Azzouz) encapsulating a third PCM (16, Azzouz), wherein: 
the second evaporator surface is thermally coupled to the battery cell and absorbs waste heat generated by the battery cells (as heat would be transferred from the battery to the evaporating surface);


    PNG
    media_image3.png
    490
    621
    media_image3.png
    Greyscale


    PNG
    media_image10.png
    499
    596
    media_image10.png
    Greyscale


Regarding Claim 8, the combination of Azzouz, Tarlau, Fries and Jansen discloses all previous claim limitations. Azzouz, as modified, further discloses wherein the second PCM shell (7, Azzouz) comprises a third capsule (101) and a fourth capsule (101, see annotated fig 4B below).

    PNG
    media_image15.png
    298
    944
    media_image15.png
    Greyscale

Regarding Claim 9, the combination of Azzouz, Tarlau, Fries, and Jansen discloses all previous claim limitations. Azzouz, as modified, further discloses wherein the third capsule (101, see annotated fig 4B below, Azzouz) encapsulates the third PCM (hexadecane of third capsule, ¶ 0022, Jansen) and the fourth capsule (101, see annotated fig 4B below, Azzouz) encapsulate the fourth PCM (additional PCM of eutectic solution of fourth capsule, ¶ 0022, Jansen,).



    PNG
    media_image15.png
    298
    944
    media_image15.png
    Greyscale


Regarding Claim 10, the combination of Azzouz, Tarlau, Fries, and Jansen discloses all previous claim limitations. Azzouz, as modified, further discloses wherein the specific heat capacity of the third PCM (hexadecane, ¶ 0022, Jansen) and the fourth PCM (additional PCM of eutectic solution, ¶ 0022, Jansen) are different (as the hexadecane and additional PCM of Eutectic solution would inherently have different specific heat capacities).

Regarding Claim 11, the combination of Azzouz, Tarlau, Fries, and Jansen discloses all previous claim limitations. Azzouz further discloses wherein the unit cell is positioned within an array of unit cells (4 and 7, see annotated fig 1 below).

    PNG
    media_image16.png
    499
    596
    media_image16.png
    Greyscale


Regarding Claim 13, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. However, they do not explicitly disclose wherein the first PCM and the second PCM have different specific heat capacities. Jansen, however, discloses a thermal management system (fig 1) wherein a PCM shell (10) comprises a metal foam (16) including one or more pores wherein the PCM (19 and additional PCM, see ¶ 0022) fills one or more of the one or more pores (¶ 0022). Jansen teaches that phase change material generally have poor thermal conductivity and the foam helps promote heat transfer to the PCM (¶ 0004-0008). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the .

7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzouz, Tarlau, and Fries as applied to claim 19 above, and further in view of Franz et al. (U.S. Patent Publication No. 2012/0012281, “Franz”, previously cited).

Regarding Claim 20, the combination of Azzouz, Tarlau, and Fries discloses all previous claim limitations. However, they do not explicitly disclose wherein the latent heat of vaporization of the working fluid and the second working fluid vary along a length of the array of unit cells. Franz, however, discloses a thermal management system (fig 2) wherein a latent heat of vaporization of the working fluid (of a first chamber, see annotated fig 2 below) and the second working fluid (212) vary along a length a unit cell (see annotated fig 2 below, ¶ 0019). Franz teaches that by providing different boiling points the system can absorb heat more efficiently when a component is operating at different temperatures (¶ 0016). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Azzouz, as modified, to have the first and second vapor chambers have different latent heat of vaporizations in order to allow for the system to absorb heat more efficiently at different operating temperature thus improving the versatility of the device. 


    PNG
    media_image17.png
    635
    809
    media_image17.png
    Greyscale



Response to Arguments
8.	Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 7-11) that the cited references fails to teach “wherein 
one or more ribs separating the first capsule and the second capsule, wherein from the vapor chamber to the one or ribs while restricting the flow of thermal energy from the one or more ribs to the vapor chamber” as now required by the independent claims. However, newly cited Fries is now being relied upon to teach these limitations. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763